UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                             )
GRANT F. SMITH                               )
                                             )
   Plaintiff,                                )
                                             )
         v.                                  )
                                             )
UNITED STATES                                )       Civil Action No. 17-cv-1796 (TSC)
DEPARTMENT OF TREASURY                       )
                                             )
                                             )
UNITED STATES OFFICE OF                      )
PERSONNEL MANAGEMENT,                        )
                                             )
              Defendants.                    )
                                             )


                                     MEMORANDUM OPINION

       Plaintiff Grant F. Smith, proceeding pro se, has sued Defendants United States

Department of Treasury and the Office of Personnel Management, seeking to compel responses

to his two Freedom of Information Act (“FOIA”) requests for personnel information regarding

Treasury employees. On March 31, 2019, this court entered an order granting summary

judgment to Defendants and denying Smith summary judgment. (ECF No. 25.) The order noted

that a Memorandum Opinion providing the court’s reasoning would be issued shortly, absent

unforeseen circumstances. (Id.) The court later modified its prior order and granted in part and

denied in part summary judgment to the Defendants. (ECF No. 28.) That same day, the court

entered a Memorandum Opinion stating its reasoning. (ECF No. 27.)

       Before the court issued its modified opinion and order, Smith filed a “Memorandum”

regarding the March 31, 2019 Order on Summary Judgment and sought re-assignment of the

case because: 1) he disagreed with this court’s decisions in his prior FOIA cases; 2) he perceived
the court’s prior opinions as “vindictive”; and (3) the Memorandum Opinion had yet to issue at

the time he filed his Memorandum. (Pl. Mem. at 3–6.)

       The court interprets Smith’s Memorandum as a motion for disqualification. Although

Smith does not specify the legal authority for this request, it appears that he contends that this

court should be disqualified under 28 U.S.C. § 455(a), which permits a litigant to seek recusal of

a federal judge “in any proceeding in which [her] impartiality might reasonably be questioned.”

28 U.S.C. § 455(a). “[T]o be disqualifying, the appearance of bias or prejudice must stem from

an extrajudicial source.” United States v. Barry, 961 F.2d 260, 263 (D.C. Cir. 1992). The D.C.

Circuit applies an “objective” standard to recusal motions under section 455(a). SEC v. Loving

Spirit Found. Inc., 392 F.3d 486, 493 (D.C. Cir. 2004). Therefore, “[r]ecusal is required when

‘a reasonable and informed observer would question the judge’s impartiality.’” Id. (quoting

United States v. Microsoft Corp., 253 F.3d 34, 114 (D.C. Cir. 2001), cert. denied, 534 U.S. 952

(2001))).

       Smith has not established that recusal is warranted. His displeasure with the substance of

the court’s rulings is not sufficient to support disqualification; the Supreme Court has made clear

that “judicial rulings alone almost never constitute a valid basis for a bias or partiality motion.”

Liteky v. United States, 510 U.S. 540, 555 (1994). Judicial rulings alone “cannot possibly show

reliance upon an extrajudicial source; and can only in the rarest circumstances evidence the

degree of favoritism or antagonism required . . . when no extrajudicial source is involved.” Id.

Disagreement with a court’s rulings are a “ground[] for appeal, not recusal.” Id. “[I]f

disqualification were required ‘merely as a result of counsel’s disagreement with judicial

conclusions reached in the course of litigation, the judicial system would grind to a halt.” Loving

Spirit Found., 392 F.3d at 494 (quoting Barnett v. City of Chicago, 952 F. Supp. 1265, 1269



                                                      2
(N.D. Ill. 1998)). Likewise, Smith’s unsupported allegations of “vindictiveness” in the court’s

opinions do not establish that the court’s “impartiality might reasonably be questioned.” 28

U.S.C. § 455(a); see also Liteky, 510 U.S. at 555–56 (“Not establishing bias or partiality,

however, are expressions of impatience, dissatisfaction, annoyance, and even anger . . . .”).

        Finally, the court regrets the delay in issuing its reasoning. However, “mere delay, in the

absence of any other allegations that might attribute such delay to an unfair bias or deep-seated

antagonism towards [the litigant], is not sufficient to justify recusal.” United States v. Dobson,

No. 08-CR-00134-003, 2016 WL 9275015, at *1, n.2 (E.D. Pa. Mar. 3, 2016); see also United

States v. Antonelli, 582 F. Supp. 880, 882 (N.D. Ill. 1984) (denying motion for disqualification

and noting “delay in rendering decisions or trying a case” is not a basis for disqualification).

Because Smith has not identified any extrajudicial source for this court’s alleged bias or

prejudice, the court’s delay in issuing its opinion is not sufficient to justify recusal.

        The court therefore finds that disqualification is unwarranted and will deny the relief

requested.


Date: January 23, 2020


                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge




                                                       3